Citation Nr: 1116101	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  06-22 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial (compensable) rating for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from January 1999 to January 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, service connection for sleep apnea was granted and a noncompensable rating was assigned. 

In July 2009 and October 2010, the Board remanded the claim for additional development to include a contemporaneous examination.  The claim has now been returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the AMC has failed to fully comply with all of the instructions of the Board's remand in October 2010.  The United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand order, and it imposes on VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the October 2010 remand, the claims file reflects that when this appeal ensued, the Veteran's mailing address was in New York.  He provided a change of address in January 2007, noting that his new address was in Kansas.  The Veteran also submitted a copy of a four year reenlistment contract dated in August 2006 that showed the Veteran returned to active duty in the U.S Army.  The same month, the RO requested information on the Veteran's status from an Army unit in Alabama, although the Veteran's new address suggested that he was assigned to a unit at Fort Riley, Kansas.  No correspondence was sent to or received from the Veteran for over two years.  

Starting in July 2009, correspondence mailed to the address in Kansas has been returned as undeliverable, to include the July 2009 Board remand, a July 2009 VCAA letter, and a June 2010 supplemental statement of the case (SSOC).  One piece of correspondence indicated that it was routed to an Army unit at Fort Riley, Kansas and forwarded to an Army base in Southwest Asia.    

In an October 2010 brief, the Veteran's representative reported that the Veteran's current address was in New York, the same address as he used prior to reenlistment. 

In an October 2010 brief, the Veteran's representative claimed that the record includes a phone number for the Veteran and that no attempt had been made to reach him using that method.  Review of the record does reflect that a phone number for the Veteran is listed on several documents.  Moreover, there is no record that the RO attempted to contact the Veteran by calling him.  The area code reflects that the phone number is registered in New Hampshire. 

In the October 2010 remand, the RO/AMC was instructed to confirm the Veteran's address as reported by the representative and document all efforts to contact the Veteran.  In November 2010, the AMC sent a letter to the Veteran at the Kansas address and requested information as to his current military status and whether he received any treatment for the sleep apnea.  This letter was not returned as undeliverable.  The AMC did not confirm the Veteran's address as reported by the representative.  

The October 2010 remand instructed the AMC/RO to contact the appropriate service department and request any service personnel records and service treatment records for the period of service beginning in August 2006.  There is no indication in the claims file that the AMC took this action.    

In a February 2011 post remand brief, the Veteran's representative argued that the AMC/RO did not comply with the remand directives.  

While the Board regrets the additional delay in this case, for the reasons discussed, the case must be returned to the AMC/RO and the AMC/RO is instructed to comply with the directives in the October 2010 remand, specifically confirm the Veteran's address with the representative, contact the Veteran with regards to his current military status and treatment for sleep apnea, and contact the appropriate service department to obtain information as to the Veteran's current military status and request any available service treatment records.  

If the RO/AMC determines that the Veteran is no longer on active duty, the RO/AMC should schedule the Veteran for a VA examination with an appropriate physician to determine the current severity of his service-connected sleep apnea.  As discussed in the October 2010 remand, the medical evidence is insufficient to render a decision on this issue.  

The Veteran is hereby notified that it is his responsibility keep the AMC/RO apprised of his current address, to report for any examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the VA's duty to assist the Veteran is not a one-way street; the Veteran also has an obligation to assist in the adjudication of his claim).

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  38 C.F.R. § 3.655 (2010). 

Accordingly, the case is REMANDED for the following action:

1.  Confirm the Veteran's address as reported by his representative in October 2010.  All efforts to contact the Veteran are to be documented and associated with the claims folder. 

2.  Request from the Veteran his current military status and copies of records to establish a period of active military service and the character of discharge, if any, for service starting August 2006. 

3.  If not provided by the Veteran, request from the appropriate service department service personnel and service treatment records for any period of active or reserve service starting in August 2006.  Associate any records received with the claims file. 

4.  Contact the Veteran to ascertain whether there has been any additional treatment for sleep apnea since 2004.  If so, identify the place and approximate time of the treatment and request that the Veteran provide such assistance in obtaining the records.  The claims file should contain documentation of the steps taken. 

5.  If the Veteran is no longer on active duty and whether military or private treatment records are obtained or not, schedule the Veteran for a VA examination with an appropriate physician to determine the current severity of his service-connected sleep apnea.  To the extent current sleep studies are needed, they should be scheduled as possible.  The Veteran's claims folder should be made available to the examiner for review.  The examiner is to perform all necessary clinical testing and render all appropriate diagnoses, including pulmonary function tests if deemed necessary.  The examiner should specifically assess the current level of the Veteran's daytime hypersomnolence. 


6.  When the development requested has been completed, the RO should readjudicate the claim for a higher initial rating for sleep apnea.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


